  Case 1:20-mj-02083-AMD Document 14 Filed 07/28/20 Page 1 of 1 PageID: 35




                        CAROLINE GOLDNER CINQUANTO
                             ATTORNEY AT LAW
                                  123 S. BROAD, SUITE 2500
                                  PHILADELPHIA, PA 19109
AMY MONTEMARANO              (215) 735-1600 - FAX (215) 261-6056
    OF COUNSEL                       carrie@cgclegal.com


                                             July 28, 2020

The Honorable Joel Schneider, U.S.M.J.
United States District Court of New Jersey
4th and Cooper Street
Camden, NJ 08101

Re:    United States v. Ahmmed Bamidele Ponle, 20-mj-2083(JS)

Dear Judge Schneider,

       Ahmmed B. Ponle stipulates to detention pending trial in the above captioned matter.

       Thank you in advance for your consideration of this matter.


                                             Respectfully,



                                             Caroline Goldner Cinquanto



cc: AUSA Patrick Askin (via email)
    Pretrial Officer Adrienne Smith (via email)
    Courtroom Deputy Sarah Eckert (via email)
